Exhibit 99.6 Pride Financing Leasing（Suzhou）Co. Ltd Business License Register number: 320584400019792 Name: Pride Financing Leasing（Suzhou）Co. Ltd Address: Wujiang Economic and Technological Development Zone, yunli road,#1688 The legal representative: Huichun Qin Register capital: $50,000,000 Paid-in capital: $0 Company type: Limited Liability Company Business scope:financing leasing, leasing business, purchase of leased properties from domestic or overseas, disposal and maintenance of lease properties, consulting services related to leasing business, lease transaction and guarantee services. Shareholder: CCC International Investment Holding Limited Business period : 05.09.2013—04.09.2043 Date of establishment: 05.09.2013
